DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 10/03/2022. 
Claims 26-45 are pending in this application, with claims 26,33 and 40 being independent.

Claim Objections
Claims 26,33 and 40 are objected to because of the following informalities:
In claim 26, it is unclear that “respective PUCCH resources” indicated by the base station are for multiple CSIs or one CSI. 
In claim 33, it is unclear that “respective PUCCH resources” indicated by the base station are for multiple CSIs or one CSI.


In claim 40, the UE does not receive a request for UCI which renders the claimed invention of claim 40 and claim 26 as two separate and unique inventions. This will result in a potential restriction if not addressed.
In claim 40, it is unclear that “respective PUCCH resources” indicated by the base station are separately indicated for HARQ-ACK and CSI and the PUCCH resources used CSI HARQ-ACK and are separate. The limitation “wherein the respective . . a second respective time and frequency” are not tied to HARQ-ACK and CSI report.

Appropriate correction is required.

Double Patenting
Claims 26-28,33-35 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-18 of U.S. Patent No. US11171746B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and 16-18 of Patent No. US11171746B2 issued to Xiong incorporates all the limitations of the Claims 26-28,33-35 and 40 of instant application.
	
Instant Application 17/492633
Patent No.                 US11171746B2
Claims 26,33, An apparatus, comprising: a processor configured to cause a base station to: transmit an indication including a request for uplink control information (UCI) to a user equipment (UE), the UCI including hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and other UCI data including a channel state information (CSI) report, the request indicating a plurality of physical uplink control channel (PUCCH) resources to be used for the UCI, wherein respective PUCCH resources of the plurality of PUCCH resources include a first respective number of OFDM symbols of first respective PUCCH resources associated with a first respective time and frequency that is different from a second respective number of OFDM symbols of second respective PUCCH resources associated with a second respective time and frequency; and receive, from the UE, at least a portion of the requested UCI on the PUCCH resources.
Claim 16, An apparatus, comprising: a processor configured to cause a base station to: transmit an indication including a request for uplink control information (UCI) to a user equipment (UE), the UCI including hybrid automatic repeat request acknowledgement (HARQACK) feedback and other UCI data including a plurality of reports comprising at least one of a channel state information (CSI) report, a beam state information (BSI) report, a beam refinement information (BRI) report, and the request indicating a plurality of physical uplink control channel (PUCCH) resources to be used for the UCI based on an amount of UCI data, wherein respective PUCCH resources of the plurality of PUCCH resources include respective numbers of OFDM symbols and a first respective number of OFDM symbols of first respective PUCCH resources associated with a first respective time and frequency is different from a second respective number of OFDM symbols of second respective PUCCH resources associated with a second respective time and frequency; and
receive, from the UE, at least a portion of the requested UCI PUCCH resources.
Claims 27,34, wherein the indication specifies a first PUCCH resource for the HARQ-ACK feedback and a second PUCCH resource, different from the first PUCCH resource for the CSI report.
Claim 17, wherein the indication specifies a first PUCCH resource for the HARQ-ACK feedback and a second PUCCH resource, different from the first PUCCH resource for the at least one of the CSI report, BSI report or BRI report.
Claims 28,35, wherein at least one of the first and second PUCCH resources is a resource of a downlink-uplink (DL-UL) slot.
Claim 18, wherein at least one of the first and second PUCCH resources is a resource of a downlink-uplink (DL-UL) slot.
Claim 40, An apparatus, comprising: a processor configured to cause a user equipment (UE) to: generate a first amount of uplink (UL) control information (UCI) data including hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and other UCI data including a channel state information (CSI) report; format the UCI by adjusting an amount of UCI data to be sent to conform to a payload size of physical uplink control channel (PUCCH) resources, wherein the PUCCH resources are selected from a plurality of PUCCH resources, wherein respective PUCCH resources of the plurality of PUCCH resources include a first respective number of OFDM symbols of first respective PUCCH resources associated with a first respective time and frequency that is different from a second respective number of OFDM symbols of second respective PUCCH resources associated with a second respective time and frequency, wherein adjusting the amount of UCI data to be sent comprises dropping a first report but not a second report in the UCI based on respective priorities when a total UCI payload size exceeds payload size supported by a PUCCH format associated with the PUCCH resources; and transmit the formatted UCI in the PUCCH resources.
Claim 1, An apparatus, comprising: a processor configured to cause a user equipment (UE) to: generate a first amount of uplink (UL) control information (UCI) data including hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and other UCI data including a plurality of reports comprising at least one of a channel state information (CSI) report, a beam state information (BSI) report, or a beam refinement information (BRI) report in response to at least one trigger; format the UCI by adjusting an amount of UCI data to be sent to conform to a payload size of physical uplink control channel (PUCCH) resources, wherein the PUCCH resources are selected, based on the first amount of UCI data, from a plurality of PUCCH resources, wherein respective PUCCH resources of the plurality of PUCCH resources include respective numbers of OFDM symbols and a first respective number of OFDM symbols of first respective PUCCH resources associated with a first respective time and frequency is different from a second respective number of OFDM symbols of second respective PUCCH resources associated with a second respective time and frequency, wherein adjusting the amount of UCI data to be sent comprises dropping a first report but not a second report in the UCI based on respective priorities when a total UCI payload size exceeds a maximum allowable payload size supported by a PUCCH format associated with the PUCCH resources; and
transmit the formatted UCI in the PUCCH resources.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 40, the phrase “a first report and second report” is unclear as to what it refers to. Nowhere in the claim it indicates that multiple reports are generated by the UE and one is selected based on a priority. When only one report is generated by the UE for sending in UCI, there is no step required for adjusting by dropping one or the other report.

Claims 41-45 are rejected based upon claim dependency to claim 40.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26,29-33 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US 2011/0243066A1, hereinafter referred to as “Nazar”) in view of Chang et al. (US 2018/0069675 A1, hereinafter referred to as “Chang”).

Regarding claims 26 and 33, Nazar discloses an apparatus comprising a processor configured to cause a base station (Nazar Fig.1C The base station includes a processor) to: transmit an indication including a request for uplink control information (UCI) to user equipment (UE) (Nazar Para[0149-152] The DCI (i.e. request) sent from the base station (i.e. apparatus) includes PUCCH resource allocation), the UCI including hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback (Nazar Para[0150,0247] The DCI for HARQ-ACK) and other UCI data including at least one of a channel state information (CSI) report (Nazar Para[0247] A single UE specific UL CC (i.e. resource) is configured for carrying ACK/NACK and CSI), the request indicating a plurality of physical uplink control channel (PUCCH) resources to be used for the UCI (Nazar Para[0149-152] The DCI (i.e. request) sent from the base station (i.e. apparatus) includes PUCCH resources allocation for UL control signaling (i.e. UCI)); and
Receive from the UE, at least a portion of the requested UCI on the PUCCH resources (Nazar Para[0101,0159] The UE sends UCI and feedback data to the base station in turn, the base station extracts the received data).
Nazar does not explicitly disclose wherein respective PUCCH resources of the plurality of PUCCH resources include a first respective number of OFDM symbols of first respective PUCCH resources associated with a first respective time and frequency that is different from a second respective number of OFDM symbols of second respective PUCCH resources associated with a second respective time and frequency.
However, Chang from the same field of invention discloses wherein respective PUCCH resources of the plurality of PUCCH resources include a first respective number of OFDM symbols of first respective PUCCH resources associated with a first respective time and frequency (Chang Para[0020,0051] A time frequency resource grid is used for uplink. The time frequency unit is a resource element (i.e. first resource) corresponds to OFDM symbol and subcarrier in the grid) that is different from a second respective number of OFDM symbols of second respective PUCCH resources associated with a second respective time and frequency (Chang Para[0020,0051] The time frequency unit in the grid at another location (i.e. second resource) corresponds to OFDM symbol and subcarrier in the grid. The PUCCH resource includes one or more resource blocks and slots or OFDM symbols).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nazar and Yang to have the feature of “wherein respective PUCCH resources of the plurality of PUCCH resources include a first respective number of OFDM symbols of first respective PUCCH resources associated with a first respective time and frequency that is different from a second respective number of OFDM symbols of second respective PUCCH resources associated with a second respective time and frequency” as taught by Chang. The suggestion/motivation would have been to improve the reliability of exchanging control messages between the mobile devices and base station (Chang Para[0003]).

Regarding claims 29 and 36, Nazar in view of Chang discloses the apparatus and the method as explained above for Claim 26. Nazar further discloses wherein the UCI further includes a scheduling request (Nazar Para[0070] The control signaling information (i.e. UCI) carried on PUCCH includes SR).
Regarding claims 30 and 37, Nazar in view of Chang discloses the apparatus and the method as explained above for Claim 26. Nazar further discloses wherein the CSI report includes a channel quality indicator (Nazar Para[0076,0284] The CSI on PUCCH includes CQI).
Regarding claims 31 and 38, Nazar in view of Chang discloses the apparatus and the method as explained above for Claim 26. Nazar further discloses wherein the CSI report includes a rank indicator (Nazar Para[0076,0284] The CSI on PUCCH includes rank indicator).

Regarding claims 32 and 39, Nazar in view of Chang discloses the apparatus and the method as explained above for Claim 26. Nazar further discloses wherein the CSI report includes a precoding matrix indicator (Nazar Para[0076,0284] The CSI on PUCCH includes PMI).



Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Chang and further in view of PAPASAKELLARIOU et al. (US 2013/0083751A1, hereinafter “Papasakell”).
	
Regarding claims 27 and 34, Nazar in view of Chang discloses the apparatus and the method as explained above for Claim 26. Nazar in view of Chang does not explicitly disclose wherein the indication specifies a first PUCCH resource for the HARQ-ACK feedback and a second PUCCH resource, different from the first PUCCH resource for the CSI report.


However, Papasakell from a similar field of invention discloses wherein the indication specifies a first PUCCH resource for the HARQ-ACK feedback and a second PUCCH resource, different from the first PUCCH resource for the CSI report (Papasakell Para[0036,0039] An indication is sent to the UE to use conventional PUCCH resource (i.e. first PUCCH resource) for HARQ-Ack and the UE uses TP-specific PUCCH resource (i.e. second PUCCH resource) for CSI).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nazar and Chang to have the feature of “wherein the indication specifies a first PUCCH resource for the HARQ-ACK feedback and a second PUCCH resource, different from the first PUCCH resource for the CSI report” as taught by Papasakell. The suggestion/motivation would have been to indicate the UE a type of PUCCH resource to be used for HARQ-ACK  (Papasakell Para[0034]).


Claims 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Chang, Papasakell and further in view of NTT.

Regarding claim 28 and 35, Nazar in view of Chang and Papasakell discloses the apparatus and the method as explained above for Claim 26. Nazar in view of Chang and Papasakell does not explicitly disclose wherein at least one of the first and second PUCCH resources is a resource of a downlink-uplink (DL-UL) slot.
However, NTT from a similar field of invention discloses wherein at least one of the first and second PUCCH resources is a resource of a downlink-uplink (DL-UL) slot (NTT Fiig.2 Section:2.2 The DL-UL slot (i.e. flexible resource) is used in dynamic scheduling where DL and UL slots are used as needed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nazar and Chang and Papasakell to have the feature of “wherein at least one of the first and second PUCCH resources is a resource of a downlink-uplink (DL-UL) slot” as taught by NTT. The suggestion/motivation would have been make a UE capable of fast encoding and decoding with low latency capability (NTT Section:2.2).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Allowable Subject Matter
Claims 40-45 would be allowable if rewritten or amended to overcome the rejection(s) under the nonstatutory double patenting and 35 U.S.C. 112(b), set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Claims 40 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “selecting a high priority report and dropping other reports when required to comply for total UCI payload size supported by a selected PUCCH resource with specific time and frequency region assigned for the uplink” in a timely manner in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claim 40 is allowed on behalf of above-discussed reasons. Since the disclosed dependent claims 41-45 are dependent on independent claim 40, therefore they are also patentable accordingly.

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2014/0036704 (Paragraphs:60-61).
2.	Korean Patent Application Publication No. KR102396693

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415